EXHIBIT 10.1
 
 
EMPLOYMENT/CONSULTING AGREEMENT




This Employment/Consulting Agreement, dated May ___, 2014 is between First
Columbia Gold, Inc. (FCGI) and Randy Ross (RR). Or an entity to which the
obligations of this Employment/Consulting Agreement are assigned). However, this
Agreement may not be assigned without the express written consent of both
Parties hereto.


FCGI desires to engage RR as its Executive Vice President of Mergers &
Acquisitions


RR desires to accept such engagement under the terms and conditions contained in
this Employment/Consulting Agreement;


The parties agree as follows, intending to be legally bound:


1.           Agreement of Parties.  FCGI engages RR, or its assignee, to perform
the normal duties of an Executive Vice President of Mergers & Acquisitions.


2.           Term of Engagement.  The term of this Engagement begins on the date
of this Consulting Agreement and continues Five (5) years therefrom, and is
automatically extended for one (1) year periods unless terminated in writing
ninety (90) days prior to the end of this Employment/Consulting Agreement. If
termination is properly communicated, this Employment/Consulting Agreement shall
then terminate at the end of the current term. Additionally, this
Employment/Consulting Agreement may be terminated for cause, defined as a breach
of this Employment/Consulting Agreement or other valid impropriety, which has
the effect of endangering fulfillment of this Employment/Consulting Agreement,
with a thirty (30) day opportunity to cure.


3.           Consideration.  RR agrees to use its best efforts to fulfill the
obligations of this Employment/Consulting Agreement.


Client agrees to pay or transfer to RR:


a)  
Three Thousand Five Hundred dollars ($3,500.00) due upon the execution of this
agreement and Three Thousand Five Hundred dollars ($3,500.00) on the first of
the following month. In addition, the Three Thousand dollars ($3,500.00) payment
shall continue to be paid on the first day of each month for a long as this
agreement is in effect.

b)  
In addition, 5,000,000 shares of issued and outstanding Common stock of FCGI
issued immediately upon the execution of this agreement. Plus 5,000,000 shares
to be issued on October 31, 2014.

c)  
Two (2%) of the net pre-tax profit of the company to be paid within 15 days of
the end of each quarter.



 
 
 

 
 
Page 1 of 3

--------------------------------------------------------------------------------

 
 

 


4.           Expenses.   Client agrees to pay all expenses of RR, which relate
to its activity on behalf of FCGI beginning on the date of this
Employment/Consulting Agreement. This includes, by way of example only, first
class airfare, hotel, meals, travel costs, telephone, copy charges, cost of
experts, such as attorneys and accountants, whose services are related to the
business of Client, and other direct expenses. However, Client may review and
approve budgeted expenses and also retains the right to review and approve
expenditures that exceed Five Thousand Dollars ($5,000), which are above
budgeted, normal and ordinary expenses.


5.           Beginning Date.  This Employment/Consulting Agreement begins on the
date of execution of this Employment/Consulting Agreement, unless otherwise
agreed in writing. RR will then participate in the analysis, communication, and
negotiation of terms of any advertising media, partnership, joint venture,
acquisition, or merger, or other project for all projects and targeted
acquisitions disclosed to it.
 
6.           Non-Circumvention.  FCGI agrees not to circumvent (attempt to go
around) RR and RR won’t circumvent FCGI.  RR is going to advise FCGI regarding
certain business activities. FCGI agrees not to circumvent RR by taking the
plans and structure RR discloses to another party, who maybe didn’t know about
RR’s plans or structure, but almost certainly will say, “That’s a great
structure. I can do it better or I’ll do it for X thousands of dollars less” or
other similar statements. RR also doesn’t want FCGI to sell its plans and
structure without RR’s involvement and receipt of its fees. FCGI and RR agree
that all parties introduced by either party shall be covered by this
non-Circumvention agreement.


7.           Notices.  All notices, consents, waivers and other communications
under this Consulting Agreement must be in writing and have been duly given (a)
two business days following delivery by hand (with written confirmation
receipt), (b) five business days following facsimile transmission (with written
confirmation receipt) as long as a copy is mailed by registered or certified
mail, return receipt requested, or (c) two business days following receipt by
the addressee, if sent by a national overnight delivery service (receipt
requested), in each case to the addresses and facsimile numbers set forth below
(or to such other addresses and facsimile numbers as a party may designate):


Randy Ross
PO Box 8112
New York, NY 10116-8122


8.           Jurisdiction and Venue; Service of Process.  Any proceeding seeking
to enforce any provision of, this Consulting Agreement may be brought in the
courts of the State of Tennessee, County of Shelby, or, in the United States
District Court for the Western District of Tennessee, and each party consents to
the jurisdiction of such courts (and of the appropriate appellate courts) in any
such proceeding and waives any objection to venue. Process in any proceeding may
be served on any party anywhere in the world.
 
 
 

 
 
Page 2 of 3

--------------------------------------------------------------------------------

 

 
 

 
9.           Counterparts.   This Employment/Consulting Agreement may be
executed in one or more counterparts, each of which will be an original and all
of which will be deemed to constitute one and the same. Additionally, this
Employment/Consulting Agreement may be initially executed by means of Facsimile
signatures between FCGI and RR, with original Employment/Consulting Agreement
documents exchanged between FCGI and RR. These Facsimile signatures are deemed
to be valid.


10.           Section Headings.  The headings of sections in this
Employment/Consulting Agreement are provided for convenience only and do not
affect its interpretation.


11.           Waiver.  The rights and remedies of the parties are cumulative and
not alternative. When one part of this Employment/Consulting Agreement is not
enforced, that part may be enforced later. The fact that any part was not
enforced previously does not waive the party’s right to enforce later. Any party
may waive any part of this Employment/Consulting Agreement in writing and all
parties signing the waiver.


12.           Exclusive Agreement and Modification. This Employment/Consulting
Agreement embodies all of the understandings of the parties. This
Employment/Consulting Agreement may only be amended by a written agreement
executed by FCGI and RR.


13.           Governing Law.  This Employment/Consulting Agreement is to be
governed by the laws of the State of Tennessee.


The parties have signed and delivered this Employment/Consulting Agreement as of
the above date.




First Columbia Gold, Inc.
Randy Ross
       
By:  /s/  E. Robert Gates                                          
By: /s/   Randy Ross                                                
              E. Robert Gates
              President & Director
               Randy Ross



 
 
 
 

 
 
Page 3 of 3

--------------------------------------------------------------------------------

 
